Citation Nr: 1417502	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO.

In August 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case in order to obtain up-to-date VA treatment records.  

A letter from the Charleston Vet Center dated in October 2011 indicates the Veteran began receiving treatment there in September 2011.  While a large volume of records from the Ralph A. Johnson VA Medical Center in Charleston have been obtained, the Vet Center appears to be a separate facility with a separate address, and the Board cannot point to records in the file specifically from the Vet  Center.   

Additionally, at the August 2013 hearing, the Veteran testified that his symptoms had worsened since his last VA examination of 2011, and provided examples of this increase.  Hearing Transcript, p. 4.  Thus, another VA examination should be scheduled in order to ascertain the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO take all indicated action in order to request copies of all treatment records pertaining to the Veteran from the Charleston Vet Center.  The record shows that the Veteran began receiving treatment at this facility in September 2011.

Any records received should be associated with the record.  If the search for such records has negative results, the RO should notify the Veteran and include an explanation of the results of the search in the claims file.

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheets for rating those disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After completing all indicated development, the RO should readjudicate the appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

